DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/9/2022, regarding the 35 USC 102/103 rejections of Claims 1-3 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Claim Interpretations/Objections:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (i.e., “portion” – Claim 1, page 2, line 14) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The claim limitation interpreted under 35 U.S.C. 112(f) is:  “connection portion” in Claim 1, because (A) the term “portion” is a generic placeholder, see above; (B) “connection” designates a function performed by the device (i.e. to connect), and (C) no additional structure is specified, to support the claimed function of “connection” – in effect the language is equivalent to “means for connecting”.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In terms of specification support, the specification points to a “connection” (In the Background and Detailed Description Sections with respect to the item 90 – connection of the cable to the housing.), however the structure of said element is unclear (see related 35 USC 112b discussion, below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
Regarding Claims 2 and 4, the phrase “the housing” is interpreted as equivalent to “the housing part”, which was properly introduced in Claim 1. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “connection portion” in Claim 1 renders the claim indefinite. The lack of a specified meaning of “connection portion” structure means the structure connecting the protrusion (30) to the first surface (22a) is unclear, so the metes and bounds of the claims cannot be ascertained.
Claims 2-4 are rejected under 35 U.S.C. 112(b) as depending from a rejected claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Nagashima et al. (US 2005109529 – hereafter referred to as Nagashima).  The Examiner’s Annotated Diagram A for Nagashima follows:

    PNG
    media_image1.png
    873
    821
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Nagashima teaches: A lid structure (Nagashima – 10) comprising: a lid member (20 – Lid) configured to cover a housing part (connecting portion – 12) of a housing container (Lid – 20 is capable of covering any container or housing structures for a container); a protrusion (Examiner’s Annotated Diagram B, Item B) disposed near an end (D) of a first surface (Annotated Diagram A, Item C) of the lid member (20), the first surface (C) being located on a side of the lid member that is opposed to the housing part (12) when the lid member (20) covers the housing part (12); and a jet-stream suppression part (E) provided near the end of the first surface (E is near D, relative to the hinge at 30), the protrusion is disposed between the end (D) and the jet-stream suppression part (E), wherein the protrusion (B) is disposed in a position that is located outside the housing part (E is outside 12) when the lid member (20) covers the housing part (12), wherein the protrusion (B) includes a second surface facing the end of the first surface (F faces towards the end of D), the protrusion being inclined with respect to a direction perpendicular to the first surface in an inclined angle (F is generally includes with both slopes, the line F on the Examiners Annotated Diagram is a generalization between the both slopes and does not general a patentable difference based on design choice), the protrusion extending toward the end of the first surface in the inclined angle (The protrusion, B is inclined towards the first surface, when viewed from the perpendicular frame of reference extending out from the first surface), and wherein the second surface (B) is formed from a connection portion with the first surface to the end of the protrusion (F meets this limitation.).
In regards to Claim 2, Nagashima further teaches: wherein the lid structure (Nagashima, 20) is rotatably connected to the housing (Annotated Diagram A, Item 10) of the housing container (Lid – 20 is capable of covering any container or housing structures for a container) with a hinge part (Shaft – 34, “for the lid to rotate about towards the closing position” – Paragraphs 0027-0031) interposed therebetween (Hinge between 20 and 10, see Annotated Diagram A), and the protrusion is disposed near an end (D of the first surface (C) opposite to the hinge part (D is opposite 30).
In regards to Claim 3, Nagashima further teaches: wherein a finger hooking part (Nagashima, Annotated Diagram A, Item G) is provided in the end of the first surface (C), the finger hooking part being configured so that a finger is hooked thereon when a user brings the lid member into an opened state for the housing part (12 – when the lid is opened, the housing part is exposed), and the protrusion (B) is disposed near the finger hooking part (B is next and connected to G, per Annotated Diagram.).
In regards to Claim 4, Nagashima further teaches: a hinge part (Shaft – 34, “for the lid to rotate about towards the closing position” – Paragraph 0031)  that rotatably connects the lid structure with the housing (Disclosed in Paragraphs 0027-0031), wherein the protrusion (B) is disposed near the end of the first surface on a side opposite to the hinge part (B is opposite the hinge part, 34) and in a position that is located outside the housing part (B is located outside 12), and wherein the second surface is inclined with respect to the direction perpendicular to the first surface and extends toward the end on the side opposite to the hinge part (See Examiner’s Annotated Diagram A for this limitation being met).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731